Citation Nr: 0843628	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  05-17 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected tuberculosis, 
pulmonary, chronic far advanced, inactive. 

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to hypertension and service-
connected tuberculosis, pulmonary, chronic far advanced, 
inactive. 

3.  Entitlement to special monthly compensation (SMC) on 
account of the need for the aid and attendance of another or 
being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to October 
1952.  In February 2004 the veteran was found not competent 
to handle disbursement of funds.  The appellant is the 
veteran's spouse payee.    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Roanoke, Virginia, Department of Veterans 
Affairs (VA) Regional Office (RO).

The veteran first filed a claim for service connection for a 
"heart condition" in November 2000.  Service connection for 
coronary artery disease on a direct and secondary basis was 
denied in a May 2002 rating decision.  Within a year after 
that decision statements relevant to this claim were 
submitted by the veteran and his spouse and his 
representative.  In May 2003 the veteran's representative 
filed a claim for service connection for hypertension.  A 
statement from the veteran and his spouse was also received 
in May 2003.  Both of the May 2003 statements were received 
within one year after the veteran was notified of the May 
2002 rating decision.  Additionally, after VA treatment in 
July 2002 a possibility of heart disease aggravated by 
service-connected tuberculosis was noted.  

In a February 2004 decision, service connection for 
hypertension was denied on a direct and secondary basis and 
the RO denied reopening the veteran's claim for service 
connection for coronary artery disease.  It appears that 
initially the RO considered one of the statements received 
after the May 2002 rating decision as a claim to reopen.  The 
rating decision does not specify when the "new" claim was 
received.  The May 2005 statement of the case indicates that 
a claim was received in May 2003 (although this is probably 
the date of the claim for service connection for 
hypertension).  The veteran disagreed with the February 2004 
decision regarding the issues of service connection for 
hypertension and coronary artery disease and perfected an 
appeal.  After the veteran disagreed with the February 2004 
decision, subsequent statements of the case addressed the 
issue of service connection for coronary artery disease as an 
original claim rather than a claim to reopen.  It appears 
that the RO now views the claim for service connection for 
coronary artery disease as an original claim; the Board 
agrees.  The Board notes that the veteran has submitted 
relevant evidence and continually pursued this claim since 
filing it in November 2000.  

The veteran's representative has asserted and medical 
evidence indicates that the veteran's coronary artery disease 
may be a result of hypertension.  The issue on the cover page 
relating to coronary artery disease has been changed to 
reflect this contention.  

The appellant had requested a hearing before a Member of the 
Board; however, this request was withdrawn in December 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to SMC on account of the need for 
the aid and attendance of another or being housebound is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Competent medical evidence of record supports a finding 
that it is at least as likely as not that the veteran has 
hypertension and that there is a medical relationship between 
that disability and service-connected tuberculosis, 
pulmonary, chronic far advanced, inactive.  

2.  Competent medical evidence of record supports a finding 
that it is at least as likely as not that the veteran has 
coronary artery disease and that there is a medical 
relationship between that disability and (now) service-
connected hypertension.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the veteran's 
favor hypertension is proximately due to, a result of, or 
aggravated by service-connected tuberculosis, pulmonary, 
chronic far advanced, inactive.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.310 (2008).

2.  With resolution of reasonable doubt in the veteran's 
favor coronary artery disease is proximately due to or the 
result of service-connected hypertension.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I. Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting the veteran's claims for 
service connection and remanding his claim for SMC.  
Accordingly, further discussion of the duty to notify and 
assist is not needed at this time.  

II. Service Connection

The appellant asserts that the veteran has hypertension and 
coronary artery disease as a result of his service or 
service-connected inactive tuberculosis.  It is additionally 
contended that coronary artery disease may be the result of 
hypertension.
  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as hypertension or 
coronary artery disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or as the result of a service-connected 
disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Such claims may be described as secondary 
service connection by way of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's hypertension and coronary artery disease are 
clearly documented during the course of this appeal.  For 
example, diagnoses of hypertension and coronary artery 
disease were confirmed after a May 2004 VA contract 
examination.  Accordingly, the remaining question is whether 
these disabilities are the result of service or a service-
connected disability.  After a careful review of the evidence 
of record the Board finds that with reasonable doubt resolved 
in favor of the veteran, hypertension is a result of the 
veteran's service-connected inactive tuberculosis and 
coronary artery disease is a result of the veteran's (now) 
service-connected hypertension.   

Hypertension is first shown in the medical evidence of record 
in 1975, although the veteran and his spouse contend that the 
veteran was diagnosed with hypertension as early as 1954.  
Coronary artery disease is first shown in 1986.  

In a March 2001 letter, Dr. R.T., one of the veteran's 
private physicians, states that he reviewed extensive medical 
records on the veteran dating from 1948 to 2000 and that it 
is possible that the stress of the veteran's tuberculosis 
exacerbated his hypertension which is a known risk factor for 
heart disease.  A July 2002 VA treatment note from another 
physician states that there is a possibility of heart disease 
aggravated by tuberculosis.  

In August 2003 a VA registered nurse opined that it is more 
probable that pulmonary tuberculosis led to the veteran's 
hypertension and his heart disease.  This opinion was offered 
after examination, review of some medical records, and 
speaking with the veteran, but without review of the claims 
file. 

A VA contracted examination was performed in May 2004.  The 
physician who examined the veteran reported a review of some 
of the veteran's medical records.  The physician opined that 
it is more likely than not that hypertension and coronary 
artery disease occurred secondary to the stress of having 
tuberculosis.   

The veteran was afforded a VA contracted examination with a 
specialist in August 2004.  After examination, the specialist 
opined that coronary artery disease was likely the result of 
hypertension and not tuberculosis.  The specialist did not 
offer an opinion as to the etiology of hypertension but did 
note that the stress of tuberculosis can lead to hypertension 
potentially.  

Looking at the medical opinions of record, there is some 
disagreement as to whether the veteran's coronary artery 
disease is the result of his tuberculosis or his 
hypertension.  No opinion has been offered refuting the 
opinions of the VA registered nurse (August 2003) and the 
physician (May 2004) - that hypertension is the result of 
service-connected tuberculosis.  Notably, the specialist's 
opinion (August 2004) that the stress of tuberculosis can 
lead to hypertension lends support to these opinions.  The 
March 2001 letter from Dr. R.T. also seems to support the 
positive opinions.  Accordingly, the Board finds that with 
reasonable doubt resolved in the veteran's favor, 
hypertension is the result of service-connected inactive 
tuberculosis.  This finding moots the conflict of opinions as 
to the etiology of coronary artery disease as tuberculosis 
and hypertension are both service connected.  The Board finds 
the specialist's opinion regarding the etiology of coronary 
artery disease to be the most persuasive.  As such, with 
reasonable doubt resolved in the veteran's favor, the Board 
finds that coronary artery disease is the result of service-
connected hypertension.  For all the reasons above, both of 
the claims for service connection are granted.  


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected tuberculosis, pulmonary, chronic far 
advanced, inactive is granted. 

Entitlement to service connection for coronary artery disease 
secondary to service-connected hypertension is granted. 


REMAND

It is asserted that the service-connected disabilities render 
him so helpless as to be in need of the regular aid and 
attendance of another person.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. § 3.350(b)(3) (2008).

The following factors will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of a claimant to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustments of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of a claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, either physical or mental, which requires care 
or assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).

A finding that the veteran is "bedridden" will provide a 
proper basis for the determination.  Bedridden will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that a 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  Id.  

The particular personal functions that the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that a veteran is so helpless as to be in need 
of regular aid and attendance will not be based solely upon 
an opinion that the claimant's condition is such as would 
require him or her to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

Medical evidence has been submitted indicating that the 
veteran is so helpless as to be in need of the regular aid 
and attendance of another person.  The question that has not 
been addressed is whether the veteran is in such a condition 
as a result of his service-connected disabilities.  
Importantly, service-connection is now warranted for two 
additional disabilities.  A medical opinion should be 
obtained regarding this question.  Specific instructions to 
the examiner are detailed below. 

As background, a December 2006 VA Aid & Attendance 
examination report indicates that the veteran needs help to 
attend to the needs of nature, has slow and unsteady 
propulsion, needs to hold on to something when turning, is 
unable to walk without the assistance of another person and 
requires the daily personal health care services of a skilled 
provider without which he would require hospital, nursing 
home or other institutional care.  Service-connected and 
nonservice-connected disabilities appear to have been 
considered in this report.  A September 2007 private medical 
statement has also been submitted and reflects similar 
findings.  In addition, letters from private physicians 
indicate that the veteran's medical conditions, including 
tuberculosis, have resulted in an inability of the veteran to 
take care of himself and that the veteran has a decreased 
ability to ambulate due to stroke, pulmonary and cardiac 
disabilities.  Lay statements have been submitted regarding 
the veteran's ability to care for himself.  Notably, the 
veteran is on the evacuation list for emergencies at his 
condominium.      



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The veteran should be scheduled for 
appropriate examination(s) and an opinion 
should be obtained as to whether as a 
result of his service-connected 
disabilities he is (1) permanently 
bedridden or (2) so helpless as to be in 
need of the regular aid and attendance of 
another person under the criteria set 
forth above in 38 C.F.R. § 3.352(a) 
(2008).  The claims file should be made 
available to the examiner.    

2.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


